DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (claims 1-12 and 20; Fig. 2A) in Paper on 08/15/2022 is acknowledged.  

Applicant’s arguments regarding the restriction requirement have been considered; however, the traversal was on the grounds that there is no serious burden on the Examiner in examining all of claims 1-20 together.  This is not found persuasive since the feature of “the light source on a lateral side of the opposite substrate and the light shielding layer 50 on the array substrate” (Fig. 2A) and the feature of “the light source on a lateral side of the array substrate and light shielding layer on the opposite substrate” (Fig. 2B) are different from each other, and not obvious variant.  Therefore, two species hare serious burden to examine to search and consider.

Therefore, the requirement is deemed proper and is considered to be final.

Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim.  Therefore, ONLY claims 1-12 and 20 are pending in the elected Species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku (JP 2003255345) in view of Hideki et al. (JP 2003057632).

    PNG
    media_image1.png
    388
    723
    media_image1.png
    Greyscale

Regard to claim 1, Hisatoku discloses a display device, comprising: 
a display panel having a display region [with a plurality of pixel electrodes 66 and TFD elements 56] and a peripheral region surrounding the display region, 
the display panel 2 comprising: an array substrate [a plurality of pixel electrodes 66 and TFD elements 56 as active elements for pixel switching are formed in a matrix on the inner surface of the element substrate 7a], an opposite substrate [a counter substrate 7b with color filters 71R, 71G, and 71B] and a liquid crystal layer L, 
wherein 
the array substrate 7a and the opposite substrate 7b are opposite to each other, 
the liquid crystal layer  L is between the array substrate 7a and the opposite substrate 7b, 
a light source 22 configured to emit light to a lateral side of the display panel, the light being incident into the liquid crystal layer from the lateral side of the display panel.  

However, Hisatoku fails to disclose the display device, wherein a light shielding layer is on a side of at least one of the array substrate and the opposite substrate proximal to the liquid crystal layer, and an orthographic projection of the light shielding layer on the array substrate is located in the peripheral region.

    PNG
    media_image2.png
    359
    1110
    media_image2.png
    Greyscale

Hideki et al. teach the display device comprising: a display panel having a display region V and a peripheral region W1/W2 surrounding the display region, the display panel comprising: an array substrate 53a [with  the pixel electrode 54, see Fig. 10], an opposite substrate 53b [with the counter electrode 62, see Fig. 10] and a liquid crystal layer L, wherein the array substrate 53a and the opposite substrate 53b are opposite to each other, the liquid crystal layer L is between the array substrate 53a and the opposite substrate 53b, wherein a light shielding layer [the dummy pixel area W1 becomes a light shielding area and the metal film region W2, see Fig. 10] is on a side of at least one of the array substrate 53 and the opposite substrate proximal to the liquid crystal layer, and an orthographic projection of the light shielding layer on the array substrate is located in the peripheral region.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Hisatoku disclosed, wherein a light shielding layer is on a side of at least one of the array substrate and the opposite substrate proximal to the liquid crystal layer, and an orthographic projection of the light shielding layer on the array substrate is located in the peripheral region for prevented from leaking to the outside in the peripheral area W of the effective display area V, and prevented the contrast of the image formed in the effective display area V to provide the high display quality as Hideki et al. taught. 

Regard to claim 2, Hisatoku discloses the display device, wherein the light source 22 is on a lateral side of the opposite substrate 7b to emit light towards the lateral side 7c of the opposite substrate 7b.  However, Hisatoku fail to disclose display device comprising the light shielding layer, wherein the light shielding layer is a reflective layer. Hideki et al. teach the display device, wherein the light shielding layer [the light-shielding film can be formed simultaneously with the formation of the semi-transmissive reflective film, so that the light-shielding film can be formed easily, quickly and accurately ] is a reflective layer, and the light source is on a lateral side of the opposite substrate to emit light towards the lateral side of the opposite substrate [the combination of the light guide 8 and the second substrate 53b considers as the opposite substrate].  

Regard to claim 3, Hideki et al. teach the display device, wherein the light shielding layer W1/W2 is in the peripheral region of the array substrate (see Fig. 10).  

2.	Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku (JP 2003255345) in view of Hideki et al. (JP 2003057632) as applied to claims 1-3 and further view of Masao (JP 2002156653).

Hideki et al. teach the display device, wherein the array substrate comprises: a first substrate [a first substrate 53a] and a first transistor [an active matrix type liquid crystal device using a TFD element 57 as an active element for pixel switching has been described as an example, but the present invention is not limited to this, and a TFT is used as an active element for pixel switching] on the first substrate (in claim 4).

Hisatoku and Hideki et al. fail to disclose the display device, wherein the first transistor is in the peripheral region, the light shielding layer is between the first transistor and the liquid crystal layer, and an orthographic projection of the light shielding layer on the first substrate covers an orthographic projection of a channel portion of the first transistor on the first substrate (in claim 4).  

    PNG
    media_image3.png
    287
    793
    media_image3.png
    Greyscale

Masao teaches the display device, wherein the array substrate comprises: a first substrate 10 and a first transistor [the scanning and data line driving circuits 104i with a complementary TFT constituting a peripheral circuit in the sixth embodiment, and FIG. 18 is a cross-sectional view taken along the line BB′ in Fig. 15 and CC′ in Fig. 18] on the first substrate, wherein the first transistor is in the peripheral region, the light shielding layer [the frame light-shielding film 53W] is between the first transistor and the liquid crystal layer, and an orthographic projection of the light shielding layer [forming the peripheral circuit in the frame area covered with the frame light-shielding film (light-shielding film 411) as Fig. 18 shown] on the first substrate covers an orthographic projection of a channel portion of the first transistor on the first substrate.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Hisatoku and Hideki et al. disclosed, wherein the first transistor is in the peripheral region, the light shielding layer is between the first transistor and the liquid crystal layer, and an orthographic projection of the light shielding layer on the first substrate covers an orthographic projection of a channel portion of the first transistor on the first substrate for preventing the occurrence of the projection of a brightness and darkness pattern onto a displayed picture caused by inner surface reflection of wiring due to a picture frame light shielding film having high light shielding performance and at the same time, to make a sealing material properly irradiated with light beams and heat to be hardened in an electro-optical device such as a liquid crystal device (abstract) as Masao taught.

    PNG
    media_image4.png
    284
    444
    media_image4.png
    Greyscale

Regard to claim 5, Masao teaches (as shown in Fig. 6 above) the display device, wherein a plurality of pixels are in the display region, and the display device further comprises: 
a second transistor 30 on the first substrate 10 at a position corresponding to each of the pixels [with a pixel electrode 9a shown in Fig. 5], 
an active layer [a semiconductor layer 1a] of the second transistor comprising: a source connection portion [a high-concentration source region 1d], a drain connection portion [the high concentration drain region 1e], and a channel portion [the channel region 1a'] between the source connection portion and the drain connection portion, the source connection portion being connected to a source of the second transistor, the drain connection portion being connected to a drain of the second transistor; and 
a first passivation layer [a base insulating film 12] on a side of the second transistor distal to the first substrate, 
wherein a light shielding block [a lower light-shielding film 11a] is on a side of the first passivation layer 12 distal to the first substrate, and an orthographic projection of the light shielding block 11a on the first substrate (from below) at least covers an orthographic projection of the channel portion of the second transistor 30 on the first substrate 10.  

Regard to claim 20, Masao teaches the display device, wherein the liquid crystal layer is any one of a polymer network liquid crystal layer, a polymer dispersed liquid crystal layer PDLC, and a polymer stabilized liquid crystal layer for realized a bright electro-optical device by improving the efficiency of collecting incident light as Masao taught.  

3.	Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku (JP 2003255345) in view of Hideki et al. (JP 2003057632) as applied to claims 1-3 in further view of Takuo (JP H05107550).

Hideki et al. teach the display device, wherein the array substrate comprises: a first substrate [a first substrate 53a] and a first transistor [an active matrix type liquid crystal device using a TFD element 57 as an active element for pixel switching has been described as an example, but the present invention is not limited to this, and a TFT is used as an active element for pixel switching] on the first substrate (in claim 4).

Hisatoku and Hideki et al. fail to disclose the display device, wherein the first transistor is in the peripheral region, the light shielding layer is between the first transistor and the liquid crystal layer, and an orthographic projection of the light shielding layer on the first substrate covers an orthographic projection of a channel portion of the first transistor on the first substrate (in claim 4).  

    PNG
    media_image5.png
    273
    820
    media_image5.png
    Greyscale

Takuo teaches the display device, wherein the array substrate comprises: a first substrate 11 and a first transistor 22 on the first substrate 11, wherein the first transistor is in the peripheral region, the light shielding layer [conductive light shielding layer 23 for shielding the light in parts exclusive of the picture element electrodes 12 of the display region is provided on an insulating substrate 11] is between the first transistor 22 and the liquid crystal layer 26, and an orthographic projection of the light shielding layer 23 on the first substrate covers an orthographic projection of a channel portion of the first transistor on the first substrate.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Hisatoku and Hideki et al. disclosed, wherein the first transistor is in the peripheral region, the light shielding layer is between the first transistor and the liquid crystal layer, and an orthographic projection of the light shielding layer on the first substrate covers an orthographic projection of a channel portion of the first transistor on the first substrate for enhancing a yield by preventing the leakage between signal wirings and leader lines and light shielding layers in a non-display region so as to prevent the generation of defects of picture elements, the degradation in the contrast of a display as Takuo taught (abstract).

Regard to claim 5, Takuo teaches the display device, wherein a plurality of pixels [a transparent pixel electrode 12 constituting a pixel (liquid crystal cell) and a switching element for driving the pixel are provided] are in the display region, and the display device further comprises: 
a second transistor 13 on the first substrate 11 at a position corresponding to each of the pixels, 
an active layer of the second transistor comprising: a source connection portion, a drain connection portion, and a channel portion between the source connection portion and the drain connection portion, the source connection portion being connected to a source of the second transistor, the drain connection portion being connected to a drain of the second transistor; and 
a first passivation layer on a side of the second transistor 13 distal to the first substrate (see annotation in Fig. 3), 
wherein a light shielding block 23 is on a side of the first passivation layer distal to the first substrate, and an orthographic projection of the light shielding block on the first substrate at least covers an orthographic projection of the channel portion of the second transistor on the first substrate.  

Regard to claim 7, Takuo teaches the display device, wherein the light shielding block and the light shielding layer are in a same layer and made of a same material.  

4.	Claims 6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku (JP 2003255345) in view of Hideki et al. (JP 2003057632) as applied to claims 1-3 and further view of Takuo (JP H05107550) as applied to claims 4-5 and further view of Shunpei et al. (CN 1260592).

Hisatoku discloses also discloses the display device, wherein the display panel further comprises a frame sealing adhesive between the array substrate and the opposite substrate, the frame sealing adhesive surrounds the liquid crystal layer.  Hideki et al. disclose the display device, wherein the display panel further comprises a frame sealing adhesive between the array substrate and the opposite substrate, the frame sealing adhesive surrounds the liquid crystal layer, and an orthographic projection of the frame sealing adhesive on the array substrate is within an orthographic projection of the light shielding layer on the array substrate.  Hideki et al. disclose the display device, wherein the display panel further comprises a frame sealing adhesive between the array substrate and the opposite substrate, the frame sealing adhesive surrounds the liquid crystal layer, and an orthographic projection of the frame sealing adhesive on the array substrate is within an orthographic projection of the light shielding layer on the array substrate (claim 8).  Hisatoku and Hideki et al. also disclose the display device, wherein the opposite substrate comprises: a second substrate and a common electrode on the second substrate, wherein the common electrode is between the frame sealing adhesive and the second substrate and is in contact with the frame sealing adhesive (claim 9).  Hideki et al. also disclose the display device, wherein the light shielding layer is a metal layer [the dummy pixel area W1 becomes a light shielding area and the metal film region W2, see Fig. 10].  Hisatoku also discloses the display device the display device, further comprising a reflector, wherein the reflector 41 and the light source 22 are on opposite sides of the display panel, respectively (claim 11).  

Takuo also discloses the display device, further comprising: a pixel electrode 12 on the first substrate at a position corresponding to the pixel, and a second passivation layer on a side of the light shielding block distal to the first substrate (see annotation in Fig. 3); wherein the pixel electrode 12 is on a side of the second passivation layer distal to the first substrate and is connected to a drain of the second transistor through a via extending through the first passivation layer and the second passivation layer (in claim 6).  Takuo also discloses the display device, wherein the light shielding layer is a metal layer [the light-shielding layer 23 is made of a metal layer having a high light-shielding property] (claim 10).

Hisatoku, Hideki et al. and Takuo fail to disclose the display device, further comprising a storage capacitor electrode between the first passivation layer and the second passivation layer, wherein the storage capacitor electrode and the pixel electrode form a storage capacitor (in claim 6).

    PNG
    media_image6.png
    205
    678
    media_image6.png
    Greyscale

Shunpei et al. teach the display device, further comprising: 
a pixel electrode 234 on the first substrate 101 at a position corresponding to the pixel, and 
a second passivation layer [a third-layer insulating film 133] on a side of the light shielding block [the black mask 132] distal to the first substrate 101; wherein the pixel electrode 134 is on a side of the second passivation layer 133 distal to the first substrate and is connected to a drain of the second transistor through a via extending through the first passivation layer [the silicon nitride film 123, the first inner insulating film 124, the passivation film 130 and the second inner insulating film 131] and the second passivation layer 133; and 
a storage capacitor electrode 122 [the lower electrode of the storage capacitor 114 and the upper electrode 122] between the first passivation layer 123/124/130/131 and the second passivation layer 133, wherein the storage capacitor electrode 122 and the pixel electrode 134 inherently form a storage capacitor.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Hisatoku, Hideki et al. and Takuo disclosed further comprising a storage capacitor electrode between the first passivation layer and the second passivation layer, wherein the storage capacitor electrode and the pixel electrode form a storage capacitor for providing very thin to obtain large capacitance (abstract) as Shunpei et al. taught.

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku (JP 2003255345) in view of Hideki et al. (JP 2003057632) as applied to claims 1-3 and further view of Takuo (JP H05107550) as applied to claims 4-5 and further view of Shunpei et al. (CN 1260592) as applied to claim 11 and further view of Qin et al. (US 20180031875).

Hisatoku, Hideki et al., Takuo and Shunpei et al. fail to disclose the display device, wherein the light source comprises: a plurality of sub light sources emitting light of different colors; the display device further comprises: a field-sequential-color controller connected to each of the sub light sources, and configured to control each of the sub light sources to emit light by a field-sequential-color method.  

    PNG
    media_image7.png
    226
    784
    media_image7.png
    Greyscale

Qin et al. teaches the display device, wherein the light source comprises: a plurality of sub light sources emitting light of different colors [the light source 20 comprises red sub-light source 21; green sub-light source 22; blue sub-light source 23]; the display device further comprises: a field-sequential-color controller connected to each of the sub light sources (see Fig. 7), and configured to control each of the sub light sources to emit light by a field-sequential-color method [0072].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Hisatoku, Hideki et al. and Takuo disclosed, wherein the light source comprises: a plurality of sub light sources emitting light of different colors; the display device further comprises: a field-sequential-color controller connected to each of the sub light sources, and configured to control each of the sub light sources to emit light by a field-sequential-color method for configured to control the respective sub-light source to emit light in different driving time periods of one frame [0018] as Qin et al. taught.

6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hisatoku (JP 2003255345) in view of Hideki et al. (JP 2003057632) as applied to claims 1-3 and further view of Chen (CN 108153031).

Hisatoku and Hideki et al. fail to disclose the display device, wherein the liquid crystal layer is any one of a polymer network liquid crystal layer, a polymer dispersed liquid crystal layer, and a polymer stabilized liquid crystal layer.  

Chen teaches the display device, wherein the liquid crystal layer is any one of a polymer network liquid crystal layer, a polymer dispersed liquid crystal layer, and a polymer stabilized liquid crystal layer [the polymer liquid crystal state of the layer 14 can be between the first electrode layer 13 and second electrode layer 15 changes the potential difference to change. the polymer liquid crystal layer 14 can be polymer dispersed liquid crystals (PDLC, Polymer Dispersed Liquid variety), or is a polymer network liquid crystal (PNLC, Polymer Network Liquid Crystal)].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Hisatoku, and Hideki et al. disclosed, wherein the liquid crystal layer is any one of a polymer network liquid crystal layer, a polymer dispersed liquid crystal layer, and a polymer stabilized liquid crystal layer for providing the emergent light of different light quantity and realizing the display of gray scale as Chen taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshida (JP H02111922) discloses a liquid crystal display panel illuminated from the back side by providing the backlight source which is so constituted as to scatter the light introduced from a light source into light guiding members by light scattering and reflecting members in the light guiding members and to radiate the scattered light to the outside from the wall surfaces of the light guiding members.

Hideyo et al. (JP 2000066180) disclose a liquid crystal panel having a liquid crystal layer sandwiched between second transparent substrates, a frame having an opening for exposing a display area on the first substrate side, which is a front surface of the liquid crystal panel, and holding the liquid crystal panel, A plane light emitter provided in parallel with and adjacent to the second substrate which is to be a back surface of the liquid crystal panel, formed on a surface of the first substrate or the second substrate on the liquid crystal layer side, around a display area of the liquid crystal panel; A black matrix for shielding a portion of the second substrate, a light shielding member provided on a peripheral portion of the surface of the second substrate on the side of the flat light-emitting body.

Hisanori (US 20030218701) discloses liquid crystal device 1 having light sources 22 such as LED's disposed so as to face a side surface of a substrate 7b, and also has a light guiding film 4 and a light-source reflective layer 41 disposed so as to face the outer surface of the substrate 7b, in that order, whereby light can be supplied into a liquid crystal panel 2 without a thick light guiding plate. The light guiding film has a plurality of slanted surfaces 4c for reflecting light from the light sources 22 to the substrate 7b.
‘
Okano (JP 2008186656) discloses the light source 90 is mounted to the panel having a structure in which substrates having main surfaces (the under surface 41 of an upper substrate, the surface 12 of a lower substrate) and side surfaces (the side surface 13 of the lower substrate, the side surface 44 of the upper substrate) forming surfaces perpendicular to the main surfaces are disposed face to face with a gap provided therebetween, a frame-shaped seal 80 is disposed in the gap, and the facing substrates are bonded by the seal 80.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871